798 A.2d 83 (2002)
172 N.J. 293
Claire PHILIPP, Plaintiff-Respondent,
v.
Robert STAHL, Defendant-Appellant.
Supreme Court of New Jersey.
Argued April 29, 2002.
Decided June 12, 2002.
James G. O'Donohue, Princeton, argued the cause for appellant (Hill Wallack, attorneys).
Anthony B. Vignuolo, New Brunswick, argued the cause for respondent (Borrus, Goldin, Foley, Vignuolo, Hyman & Stahl, attorneys; Jack Borrus and Peter A. Vignuolo, of counsel and on the brief).
PER CURIAM.
The judgment of the Appellate Division is reversed, substantially for the reasons expressed in Judge Wecker's dissenting opinion, reported at 344 N.J.Super. at 274, 781 A.2d 1065 (2001).
For reversalChief Justice PORITZ and Justices STEIN, COLEMAN, LONG, VERNIERO, LaVECCHIA, and ZAZZALI join in this opinion7.
OpposedNone.